DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 02-24-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a plurality of gas bearings…each gas bearing of the plurality of gas bearings comprising…a slot” at lines 5, 7-8, and 13.  This means that there are a plurality of slots, each associated with one of the plurality of gas bearings.  
Step b. then goes on to recite “the slot” and “the gas bearing of the plurality of gas bearings” at lines 16-18, and step c. goes on to recite “the gas bearing of the plurality of gas bearings” at line 19.  It is unclear if steps b. and c. are referring to a particular gas bearing and a particular slot of the plurality of gas bearings and slots.  Examiner recommends the following for lines 16-19:
each slot along a length of the slot, thereby supporting the glass substrate in a position spaced apart from the major surface of each gas bearing of the plurality of gas bearings; and
c. wherein the major surface of each gas bearing of the plurality of gas bearings…

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sensi ‘275 (US 3,355,275).
Regarding claim 1, Sensi ‘275 teaches:
a pressure box enclosing a chamber (plenum chamber 30, Figures) in fluid communication with a source of pressurized gas (blower 34, Figures; column 3, lines 59-70)
a gas bearing (modules 26/120, Figures) positioned on the pressure box, the gas bearing including:
a plenum in fluid communication with the chamber and extending in a length direction of the gas bearing (bore 116, Fig. 4; Fig. 6; column 4, lines 45-55; column 6, lines 55-60)
an intermediate passage (bore 114, Fig. 4; central lower passage leading to orifices 130, Fig. 6; column 4, lines 45-55; column 6, lines 55-60) in fluid communication with the plenum through an impedance orifice sized to restrict a flow of gas between the plenum and the intermediate passage (orifices 118, Fig. 
a slot in fluid communication with the intermediate passage and extending along the length direction of the gas bearing, the slot opening at a major surface of the gas bearing and configured to exhaust a gas along a length of the slot (upper cavities with vertical arrows facing ribbon 18, Fig. 4; cavities 122, 124, 126, 128, Figs. 5, 6; and equivalent unlabeled structure in other Figures; column 3, lines 44-58; column 4, lines 41-47; column 6, lines 55-65), and the major surface is substantially planar such that an opening of the slot is coplanar with the major surface (top surfaces of modules 26/120, Figs. 1, 2, 4, 5, 6; column 3, lines 47-49).
Regarding claim 7, Sensi ‘275 further teaches the apparatus comprises a plurality of gas bearings positioned on the pressure box, the plurality of gas bearings arranged in a plurality of rows extending orthogonal to the conveyance direction (modules 26/120, Figs. 1-3, 5-7; column 3, lines 44-58; column 6, lines 55-65).
Regarding claim 8, Sensi ‘275 further teaches the pressure box comprises cooling passages in fluid communication with a source of cooling fluid (column 1, line 71-column 2, line 6; column 2, lines 45-49; column 7, line 30-31; column 7, line 70-column 8, line 10 - wherein the lower temperature heated gas cools the ribbon from its higher temperature, and thus constitutes cooling fluid).
Regarding claim 155, Sensi ‘274 further teaches the impedance orifice extends along a longitudinal axis that intersects the major surface (Figs. 5, 6 - wherein a longitudinal axis may be drawn extending through orifices 130 that intersects the major surface extending along the tops of modules 120).
Regarding claim 156, Sensi ‘274 further teaches the impedance orifice extends along a longitudinal axis that is parallel to the major surface (Figs. 4, 6 - wherein a longitudinal axis may be drawn extending through orifices 118/130 that is parallel to the tops of modules 26/120).
Regarding claim 157, Sensi ‘274 further teaches a second slot (another one of cavities 122, 124, 126, 128, Figs. 5, 6) is in fluid communication with the intermediate passage (central lower passage leading to orifices 130, Fig. 6) and extends along the length direction of the gas bearing (Figs. 5, 6), the second slot opening at the major surface of the gas bearing (Figs. 5, 6) and configured to exhaust a gas along a length of the second slot (column 6, lines 55-65), the major surface (tops of module 120, Figs. 5, 6) positioned between the slot (one of cavities 122, 124, 126, 128, Figs. 5, 6) and the second slot (another one of cavities 122, 123, 126, 128, Figs. 5, 6) with the slot on one side of the longitudinal axis and the second slot on an opposite side of the longitudinal axis (Figs. 5, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensi ‘275 (US 3,355,275).
Regarding claim 154, Sensi ‘275 is silent regarding a distance between an exit aperture of the impedance orifice and a major surface opening of the slot.  However, Sensi ‘275 suggests that the module can have a range of dimensions, including an overall depth of 1 inch or more, which is equal to 25.4 mm or more, which would allow for a distance between an exit aperture of the impedance orifice and a major surface opening of the slot to be equal to or greater than about 5 millimeters.  Further, it has been held that a mere change in size of a component is generally considered as being within the ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sensi ‘275 by setting a distance between an exit aperture of the impedance orifice and a major surface opening of the slot that creates the effect of supporting a glass ribbon thereon, as desired by Sensi ‘275 (column 1, lines 12-19).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 19-20, and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indication of allowable subject matter is that the prior art does not fairly teach or suggests the gas bearing comprising a plurality of edges defining a major surface of .

Response to Arguments
Applicant's arguments filed 02-24-2022 have been fully considered but they are not persuasive. 
Arguments are summarized as follows: Regarding claim 1, Sensi fails to describe a major surface that is substantially planar such that an opening of the slot is co-planar with the major surface.
Response:  The opening of the slot in Sensi is the top of the cavities proximate the vertical arrows facing ribbon 18 in Fig. 4, and the equivalent position in the embodiment of Figs. 5 and 6.  The major surface is the tops of modules 26 and 120, closest to the glass.  Thus those two elements are co-planar, as can be seen in Figs. 4-6.  The planar nature of the major surfaces can also be seen in Figs. 1-2 and 7, and it is described at column 3, lines 47-49.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741